EXHIBIT 10.10

March 15, 2008

Board of Directors

Energy Partners, Ltd.

201 St. Charles Avenue

Suite 3400

New Orleans, Louisiana 70170

Gentlemen:

This letter confirms our understanding that Energy Partners, Ltd. (the
“Company”) has engaged the undersigned to act as the Company’s Chief
Restructuring Officer from the date of this agreement (the “Agreement”) with
respect to the services described herein. The parties to this Agreement agree
and acknowledge that this Agreement is supported by adequate and valuable mutual
consideration, the mutual covenants and agreements of the parties, the services
to be performed hereunder, and the fees and other monetary payments to be paid
and received by the parties hereunder.

As part of my duties as Chief Restructuring Officer, I will perform executive
and advisory services customarily provided by a Chief Restructuring Officer and
such other duties as reasonably requested by the Board of Directors (sometimes
herein referred to as “You”), including the following:

 

  •  

Provide executive leadership and problem solving for the full range of the
Company’s needs.

 

  •  

Review and assess the positions and interests of the current stakeholders.

 

  •  

Review the financial performance of the Company.

 

  •  

Develop, propose, and where possible, implement, subject to Board direction,
plans to address issues now confronting the Company and its stakeholders.

I understand that I will need to use my full working hours, subject to the
following sentence, to perform the engagement hereunder and I also understand
that I will primarily need to be at the Company’s headquarters in New Orleans
during the work week. You understand that I have certain duties to perform on
behalf of public boards on which I am serving, and the Company and You agree to
accommodate those commitments.

As compensation for the commitment of time and resources and the services
provided by me hereunder, the Company agrees to pay me a monthly fee of $50,000
per month (the “Monthly Fee”). I will provide the Company with an invoice for
such fee and any reasonable business and travel expenses incurred by me on or
about the 15th and last day of each month, which the Company shall pay in full
by wire transfer no later than three business days thereafter.



--------------------------------------------------------------------------------

A Retainer (the “Retainer”) of $25,000 shall be delivered to me by wire transfer
immediately following the execution of this Agreement. Any Retainer amounts held
by me at the inception of this Agreement shall not be used to satisfy monthly
invoices for fees and expenses, but shall be held to assure final payment to me
for any unpaid fees, expenses, and success fees. Any unused portion of the
Retainer shall be refunded upon the completion of the engagement hereunder.

You agree that thirty days after the date hereof, you will review the Monthly
Fee for an increase, which increase shall be based on the work being performed
by me at that time. Furthermore, in the event that a definitive agreement is
reached during the term of this engagement with the holders of the Company’s
notes due in 2013 and 2014 that have an aggregate face amount of $450 million
which results, in the reasonable discretion of the Board, in the Company
avoiding a bankruptcy filing, I will be paid a fee of $125,000 as promptly as
practicable. You agree that we will discuss other benchmarks that may warrant
additional payments.

Under the terms of this Agreement, I will be acting under the authority of the
Board of Directors. In connection with my engagement, the Company will furnish
me with all information concerning the Company that we reasonably deem
appropriate and will provide me with reasonable access to the Company’s
managers, employees, accountants, counsel and other representatives
(collectively, the “Representatives”), it being understood that I will rely
solely upon such information supplied by the Company and its Representatives
without assuming any responsibility for independent investigation or
verification thereof. All confidential information concerning the Company that
is given to me will be used solely in the course of the performance of my
services hereunder. Except as otherwise required by law, I will not disclose
this information to a third party without the Company’s consent.

My engagement hereunder may be terminated upon 10 days notice by either the
Board or me, provided, however, that in the event of any termination of my
engagement, I will continue to be entitled to receive payment for any accrued
but unpaid Advisory Fees and the out-of-pocket expenses provided for herein. Any
termination shall not affect the Company’s agreement to advance and indemnify me
as provided in Schedule I attached hereto.

This Agreement sets forth the entire agreement between the parties as to the
subject matter hereof and supersedes all previous agreements between the parties
hereto, whether written, oral or otherwise. Any amendments to this Agreement
shall only be valid if made in writing and signed by all parties hereto. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect.

Since I will be acting on behalf of the Company in connection with its
engagement hereunder, the Company agrees to advance and indemnify me as
described in Schedule I attached hereto.

 

2



--------------------------------------------------------------------------------

Any notice given pursuant to any of the provisions of this Agreement shall be in
writing and shall be given by Registered, Certified or Express Mail (i) if to
the Company, at the address set forth above, and (ii) if to me at 10222 Daria
Drive, Dallas, Texas 75229.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. This Agreement may not be assigned by either party hereto,
without the prior written consent of the other, to be given in the sole
discretion of the party from whom such consent is being requested. Any attempted
assignment of this Agreement made without such consent may be void, at the
option of the non-assigning party. This Agreement has been and is made solely
for the benefit of the Company and me and their respective successors and
assigns, and no other shall acquire or have any right under or by virtue of this
Agreement.

This Agreement is to be governed by the laws of the State of Texas, without
giving effect to the principles of conflict of laws. Each of the parties
consents to binding arbitration as provided in this paragraph for any dispute
among the parties arising out of matters related to this Agreement. Each of the
parties waives the right to commence an action in connection with this Agreement
in any court and expressly agrees to be bound by the decision of the arbitrator
as provided herein. The waiver in this paragraph will not prevent any party from
commencing an action in any court for the sole purposes of enforcing the
obligation of a party to submit to binding arbitration or the enforcement of an
award granted by arbitration herein. In the event of any dispute among the
parties as to the interpretation of any provision of this Agreement or the
rights and obligations of any party hereunder, such dispute shall be resolved
through binding arbitration as hereinafter provided. If arbitration is required
to resolve a dispute among the parties, any party may notify J.A.M.S./Endispute
(“Agency”) and request Agency to select one person to act as the arbitrator for
resolution of the dispute. The arbitrator selected pursuant to this paragraph
will establish the rules for proceeding with the arbitration of the dispute and
such rules will be binding upon all parties to the arbitration proceeding. The
arbitrator may use the rules of the Agency for commercial arbitration but is
encouraged to adopt such rules, as the arbitrator deems appropriate to
accomplish the arbitration in the quickest and least expensive manner possible.
Accordingly, the arbitrator may (i) dispense with any formal rules of evidence
and allow hearsay testimony so as to limit the number of witnesses required,
(ii) accept evidence of fair market value without formal appraisals and upon
such information provided by parties or other persons and otherwise minimize
discovery procedures as the arbitrator deems appropriate, (iii) act upon his
understanding or interpretation of the law on any issue without the obligation
to research such issue or accept or act upon briefs of the issue prepared by any
party, (iv) limit the time for presentation of any party’s case as well as the
amount of information or number of witnesses to be presented in connection with
any hearing, and (v) impose any other rules which the arbitrator believes
appropriate to effect a resolution of the dispute as quickly and inexpensively
as possible. The arbitrator will have the exclusive authority to determine and
award costs of arbitration and the costs incurred by any party for their
attorneys, advisors and consultants. Any award made by the arbitrator shall be
binding on the parties and shall be enforceable to the fullest extent of the
law. Any arbitration hereunder shall be conducted in Dallas, Texas, unless
Agency shall not have an office in such location (and shall otherwise be unable
to conduct the arbitration in such location) in which case such arbitration
shall be conducted in such other place as determined by mutual consent of the
parties.

 

3



--------------------------------------------------------------------------------

We are pleased to accept this engagement and look forward to working with you on
this assignment. Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed duplicate of this
letter.

 

Very truly yours, By:       LOGO [g20435g81x60.jpg]   Alan D. Bell

Accepted and agreed to by the Company as its valid legal obligation as of the
date first written above:

 

By:       LOGO [g20435g71d93.jpg]   John. H. Peper  

Executive Vice President, General
Counsel and Corporate Secretary

 

4



--------------------------------------------------------------------------------

1.

Indemnification. As a material part of the consideration for the agreement of
Alan D. Bell (“Bell”) to furnish his services under the Agreement, the Company
agrees to indemnify and hold harmless Bell and his employees, agents, attorneys,
and affiliates, and their respective past, present and future directors,
officers, shareholders, employees, agents, and controlling persons within the
meaning of either the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended (collectively, the “Indemnified Parties”), to
the fullest extent allowed by the laws of the State of Delaware, from and
against any and all losses, claims, damages or liabilities (or actions in
respect thereof), joint or several, arising out of or related to the Agreement,
any actions taken or omitted to be taken by an Indemnified Party (including acts
or omissions constituting ordinary negligence) in connection with the Agreement,
or any Transaction or proposed Transaction contemplated thereby. In addition,
the Company agrees to advance and reimburse the Indemnified Parties, to the
fullest extent allowed by the law of the State of Delaware, for any legal or
other expenses incurred by them in respect thereof at the time such expenses are
incurred; provided, however, the Company shall not be liable under the foregoing
indemnity agreement for any loss, claim, damage or liability which is finally
judicially determined to have resulted primarily from the willful misconduct or
gross negligence of any Indemnified Party.

If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless, the Company shall
contribute to the amount paid or payable by the Indemnified Party as a result of
such losses, claims, damages, liabilities or expenses in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by the Company, on the one hand, and Bell, on the other hand, in
connection with the actual or potential Transaction and the services rendered by
Bell. If, however, the allocation provided by the immediately preceding sentence
is not permitted by applicable law or otherwise, then the Company shall
contribute to such amount paid or payable by any Indemnified Party in such
proportion as is appropriate to reflect not only such relative benefits, but
also the relative fault of the Company, on the one hand, and Bell, on the other
hand, in connection therewith, as well as any other relevant equitable
considerations. Notwithstanding the foregoing, the aggregate contribution of all
Indemnified Parties to any such losses, claims, damages, liabilities and
expenses shall not exceed the amount of fees actually received by Bell pursuant
to the Agreement.

The Company shall not effect any settlement or release from liability in
connection with any matter for which an Indemnified Party would be entitled to
indemnification from the Company, unless such settlement or release contains a
release of the Indemnified Parties reasonably satisfactory in form and substance
to Bell. The Company shall not be required to indemnify any Indemnified Party
for any amount paid or payable by such party in the settlement or compromise of
any claim or action without the Company’s prior written consent.

Prior to entering into any agreement or arrangement with respect to, or
effecting, any (i) merger, statutory exchange or other business combination or
proposed sale, exchange, dividend or other distribution or liquidation of all or
a significant proportion of its assets, or (ii) significant recapitalization or
reclassification of its outstanding securities that does not

 

5



--------------------------------------------------------------------------------

directly or indirectly provide for the assumption of the obligations of the
Company set forth in this Agreement, the Company will notify Bell in writing
thereof (if not previously so notified) and, if requested by Bell, shall arrange
in connection therewith alternative means of providing for the obligations of
the Company set forth herein, including the assumption of such obligations by
another party, insurance, surety bonds or the creation of an escrow, in each
case in an amount and upon terms and conditions reasonably satisfactory to Bell.
The Company further agrees that neither Bell nor any other Indemnified Party
shall have any liability, regardless of the legal theory advanced, to the
Company or any other person or entity (including the Company’s equity holders
and creditors) related to or arising out of Bell’s engagement, except for any
liability for losses, claims, damages, liabilities or expenses incurred by the
Company which are finally judicially determined to have resulting primarily from
the willful misconduct or gross negligence of any Indemnified Party. The
indemnity reimbursement, contribution and other obligations and agreements of
the Company set forth herein shall apply to any modifications of the Agreement,
shall be in addition to any liability which the Company may otherwise have, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company and each Indemnified Party. The
foregoing provisions shall survive the consummation of any Transaction and any
termination of the relationship established by the Agreement.

The Company further agrees to cause its insurer(s) to name Bell as an additional
insured under all of the Company’s insurance policies, including, but not
limited to, its director and officers insurance policy, general liability
insurance policy and employment practice liability policy.

 

6